Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.
                                                                    Aug 08 2014, 9:06 am

ATTORNEY FOR APPELLANT:

JONATHON T. COOK
Sansberry Dickmann Freeman Builta & Cook
Anderson, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

SAMUEL CURTS,                                       )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 48A04-1312-CR-615
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                      APPEAL FROM THE MADISON CIRCUIT COURT
                           The Honorable David A. Happe, Judge
                              Cause No. 48E01-0608-FD-319



                                          August 8, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


CRONE, Judge
       Samuel Curts appeals the revocation of his probation, arguing that the evidence is

insufficient to support three of the ten violations of the conditions of probation. Because the

seven remaining violations support revocation, we affirm.

       Curts pled guilty to class D felony operating while intoxicated and was sentenced to

three years, with eighteen months suspended to probation. When Curts was on probation, the

State filed a notice of probation violation alleging that he violated ten conditions of

probation. The trial court found that he violated the conditions of probation as alleged and

revoked his probation.

       On appeal, Curts argues that there is insufficient evidence to support three violations.1

“[P]robation is a ‘matter of grace’ and a ‘conditional liberty that is a favor, not a right.’”

Lightcap v. State, 863 N.E.2d 907, 911 (Ind. Ct. App. 2007) (quoting Cox v. State, 706

N.E.2d 547, 549 (Ind. 1999)). “The decision to revoke probation is within the sole discretion

of the trial court.” Woods v. State, 892 N.E.2d 637, 639 (Ind. 2008). “When there is proof of

a single violation of the conditions of probation, the court may revoke probation.” Beeler v.

State, 959 N.E.2d 828, 830 (Ind. Ct. App. 2011), trans. denied; Ind. Code § 35-38-2-3(a).

       Assuming, without deciding, that the three violations challenged by Curts are

unsupported by sufficient evidence, seven violations remain. These include the commission

of new criminal offenses including two counts of class D felony operating a vehicle as a

habitual traffic violator and class A misdemeanor operating while intoxicated. Based upon

these violations, we affirm the revocation of Curts’s probation. See Hubbard v. State, 683


       1
           The State did not file a brief in this appeal.

                                                        2
N.E.2d 618, 622 (Ind. Ct. App. 1997) (error in revoking defendant’s probation on ground not

stated in State’s notice of probation violation was harmless where other grounds supported

revocation).

      Affirmed.

BAKER, J., and BARNES, J., concur.




                                            3